                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )
                                                      )             No. 3:19-CR-15
DERRICK REDWINE,                                      )             REEVES/POPLIN
                                                      )
               Defendant.                             )
                                                      )
                                                      )

                                MEMORANDUM AND ORDER
       Defendant has moved to continue trial in this case. [D. 21]. The government does not

oppose the motion. In support of the motion, Defendant says that granting the continuance will

allow continued discussions with the government, which would be advantageous to both the De-

fendant and the government. [Id., ¶ 5]. Defendant and the government have exchanged discovery

and had meaningful discussions regarding the matter already. [Id., ¶ 2]. Defendant understands

his speedy trial rights, and that the time period between filing this motion and the rescheduled

court date is fully excludable for speedy trial purposes. [Id., ¶ 7].

       In light of defendant’s need for additional time to continue discussions with the Govern-
ment, the motion to continue [D. 21] is GRANTED, and the trial of this matter is RESCHED-

ULED for MARCH 17, 2020. The court finds the ends of justice served by continuing the trial

outweigh the interests of the defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

The court also finds that continuing the trial is necessary in order to permit counsel the reasonable

time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The court finds that re-

quiring the parties to proceed to trial on October 8 would deprive counsel of the reasonable time

necessary to prepare effectively for trial, taking into account the exercise of due diligence. Id. The

period of time between the defendant’s motion for a continuance and the trial of this case shall be

fully excludable for Speedy Trial purposes. 18 U.S.C. § 3161(h)(7)(A) - (B).

                                                  1
       All motions in limine must be filed no later than fifteen (15) days before trial. Special

requests for jury instructions shall be submitted to the court no later than ten (10) days before trial

and shall be supported by citations of authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.


                                       ___________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
